Citation Nr: 0816152	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-14 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.  

2.  Entitlement to service connection for a bilateral shin 
disorder.  

3.  Entitlement to service connection for residuals of 
removal of skin lesions on the back and nose.    

4.  Entitlement to service connection for a left hand scar.    

5.  Entitlement to service connection for a uterus disorder 
(claimed as tubal ligation).  

6.  Entitlement to service connection for chronic bacterial 
vaginitis.  

7.  Entitlement to service connection for a left hip 
disorder.    

8.  Entitlement to an initial compensable disability rating 
for bilateral claw foot with pes planus.  

9.  Entitlement to an initial compensable disability rating 
for generalized anxiety disorder.  

10.  Entitlement to an initial disability rating higher than 
10 percent for a left knee disorder.    

11.  Entitlement to an initial disability rating higher than 
10 percent for a right knee disorder.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
March 1993 and from November 2000 to November 2003.  

This appeal to the Board of Veterans' Appeals (Board) is from 
December 2003, June 2004, and February 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Winston-Salem, North Carolina, and St. Petersburg, 
Florida.  The veteran subsequently relocated and jurisdiction 
of all of her claims was transferred to the RO in St. 
Petersburg, Florida.  

In her May 2005 substantive appeal (VA Form 9), the veteran 
requested a Travel Board hearing, but she cancelled that 
request in a statement dated in June 2007.  See 38 C.F.R. § 
20.704(e) (2007).  

The Board is remanding the service connection for a left hip 
disorder claim and all of the increased rating claims at 
issue to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
But the Board will go ahead and decide the service connection 
claims for a left wrist disorder, a bilateral shin disorder, 
and residuals of removal of skin lesions to the back and 
nose, a left hand scar, a uterus disorder, and chronic 
bacterial vaginitis.  


FINDINGS OF FACT

1.  The veteran does not currently have any left wrist or 
bilateral shin disorder, or any residuals of removal of skin 
lesions to the back and nose, much less as a result of her 
military service.  

2.  There is, however, competent and credible evidence 
showing the veteran has a left hand scar, a uterus disorder, 
and chronic bacterial vaginitis incurred during her periods 
of military service.


CONCLUSIONS OF LAW

1.  The veteran does not have any left wrist disorder from 
disease or injury incurred or aggravated during her military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).  

2.  The veteran does not have any bilateral shin disorder 
from disease or injury incurred or aggravated during her 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

3.  The veteran does not have any residuals of removal of 
skin lesions to the back and nose from disease or injury 
incurred or aggravated during her military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  

4.  The veteran's left hand scar was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

5.  The veteran has a uterus disorder stemming from her 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

6.  The veteran has chronic bacterial vaginitis stemming from 
her military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to the claims of service connection for a left hand scar, 
a disorder of the uterus, and chronic bacterial vaginitis, 
review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting these particular 
claims, there is no need to discuss in detail whether there 
has been compliance with the notice and duty to assist 
provisions of the VCAA because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

As to the claims of service connection for a left wrist 
disorder, a bilateral shin disorder, and residuals of removal 
of skin lesions to the back and nose, review of the claims 
folder shows also shows compliance with the VCAA.  The duty 
to notify was accomplished by way of VCAA letters from the RO 
to the veteran dated in July 2003, January 2004, August 2005, 
and May 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
her about the information and evidence not of record that was 
necessary to substantiate her service connection claims; (2) 
informing her about the information and evidence the VA would 
seek to provide; (3) informing her about the information and 
evidence she was expected to provide; and (4) requesting the 
veteran provide any evidence in her possession pertaining to 
her claims.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

With regard to additional VCAA notice, the May 2006 letter 
from the RO further advised the veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).    

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, most VCAA notices were provided after the initial 
unfavorable December 2003 and June 2004 AOJ decisions.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice in August 2005 and May 2006, it did not go back and 
readjudicate the service connection claims by way of a 
subsequent SSOC.  So in essence, based on the above caselaw, 
the timing defect in VCAA notice was not rectified.  Although 
the Court also recently held the failure of the claimant to 
submit additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless, see, e.g., Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007), since additional pertinent medical and lay 
evidence was obtained following the additional VCAA notice, 
in this case, Medrano does not exempt the RO from issuing a 
subsequent readjudication.  Thus, the timing error remains.       

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board finds that the presumption of prejudice due timing 
error as required has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, she clearly has 
actual knowledge of the evidence she is required to submit in 
this case; and (2) based on her contentions and the 
communications provided to her by VA over the course of this 
appeal, she reasonably understands from the notices provided 
what was needed.

Specifically, the veteran submitted duplicate and additional 
service medical records (SMRs), duplicate VA treatment 
records, and lay statements clearly showing actual knowledge 
of the evidence required to substantiate her service 
connection claims on appeal.  In addition, all VCAA notices 
provided by the VA are clear and pertinent to the veteran's 
contentions, such that a reasonable person could understand 
what was required to prove the claims.  In June 2007, the 
veteran acknowledged receipt of VCAA notice by indicating 
that she had no further evidence to submit, adding she 
desired immediate resolution of the issues.  Overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding that the Board had erred 
by relying on various post-decisional documents for 
concluding that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, but determining nonetheless 
that the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of her claims, so found the error was harmless).  
In sum, there is no allegation or evidence that the timing 
error affected the essential fairness of the adjudication of 
the claims.     

As for the duty to assist, the RO has secured certain SMRs, 
VA treatment records, and a VA medical examination, performed 
by QTC Medical Services.  The Board notes that no medical 
opinion has been obtained with respect to the left wrist 
disorder, a bilateral shin disorder, and residuals of removal 
of skin lesions to the back and nose claims at issue.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, 
the standards of McLendon are not met in this case.  For all 
of these disorders, there is simply no competent evidence of 
a current disability, residuals of a prior disorder, or 
persistent recurrent symptoms of a disability.  

When service medical records (SMRs) are lost or missing, VA 
has a heightened obligation to satisfy the duty to assist.  
In this case, the RO, through the National Personnel Records 
Center (NPRC) and Records Management Center (RMC), military 
records repositories, was unable to secure the veteran's SMRs 
from her first period of service, dated from November 1985 to 
March 1993, despite several attempts.  Under these 
circumstances, the Court has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In this regard, in a January 2005 Memorandum it was 
indicated that all procedures to obtain missing in-service 
SMRs were correctly followed, and that all efforts had been 
exhausted, such that further attempts would be futile.  Thus, 
the Board finds no basis for further pursuit of these 
records.  38 C.F.R. § 3.159(c)(2) and (3).  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of chronicity or continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. Id.  A determination as to whether 
medical evidence is needed to demonstrate that a veteran 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the veteran's present 
condition (e.g., whether the veteran's present condition is 
of a type that requires medical expertise to identify it as 
the same condition as that in service or during a presumption 
period, or whether it can be so identified by lay 
observation).  Savage, 10 Vet. App. at 494-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Left Wrist

The veteran contends that due to a stab wound in 1986 or 1987 
during her first period of service, she has developed a left 
wrist disorder with tendonitis, numbness, and occasional 
pain.  She asserts post-service treatment for a left wrist 
disorder from 1994 to the present.  See her July 2003 claim.    

In consideration of the heightened duty for missing SMRs, and 
the veteran's lay statements she submitted, the Board does 
not deny that the veteran may have sustained a stab wound to 
the wrist during service.  Washington, 19 Vet. App. at 368; 
Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  
However, of crucial importance is that there is no medical 
evidence in the available SMRs during her second period of 
service and in post-service records to substantiate the 
veteran's assertions regarding any current residual 
orthopedic disorder to the left wrist.  The July 2003 VA 
examiner found there was no objective medical evidence of any 
left wrist disorder, as X-rays of the left wrist were 
unremarkable.  All other VA treatment records from 1998 to 
2006 are negative for any left wrist disorder.  Thus, absent 
objective evidence of current residuals to the left wrist of 
an in-service stab wound, service connection cannot be 
granted for that disorder.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  The Board emphasizes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted. Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The 
veteran's personal belief that she has a current left wrist 
disorder related to a stab wound during her military service 
is also not competent evidence needed to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against service connection for a left wrist disorder.  38 
U.S.C.A. § 5107(b); See Cromer, supra.
  
Analysis - Bilateral Shin Disorder

The veteran maintains that she currently has a bilateral shin 
disorder as the result of physical training and running 
during her second period of military service from 2000 to 
2003.  See her August 2003 claim.   

SMRs throughout 2001 show treatment for bilateral tibia and 
bilateral patellar stress reaction, shown by bone scan at 
that time.  Thus, there is clear evidence of in-service 
treatment for a bilateral shin disorder.  However, in July 
2003, a VA examiner determined there were no current 
residuals of a previous bilateral shin stress reaction.  X-
rays of the tibia and fibula of both shins were unremarkable.  
The ultimate diagnosis was exercise-induced compartment 
syndrome by history, without any residual effects.  VA 
treatment records dated from 2003 to 2006 are also negative 
for any current bilateral shin residuals.  Absent objective 
evidence of any current residual disability stemming from in-
service shin treatment, service connection cannot be granted 
for any shin disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Accordingly, even in consideration of the 
heightened duty, the Board finds that the preponderance of 
the evidence is against service connection for a bilateral 
shin disorder.  38 U.S.C.A. § 5107(b).  See also Cromer, 
supra.    

Analysis - Residuals of Removal of Skin Lesions to the Back 
and Nose

In her August 2003 claim, the veteran contends that she 
currently has a skin disorder of "unusual moles or warts" 
on the nose and back seen in 2002 during her second period of 
service.  She does not allege any treatment for this disorder 
during her first period of service from 1985 to 1993.

The Board notes that immediately prior to her second period 
of service, the veteran was treated with medication for a 
scaly patch on her neck, diagnosed as tinea corporis.  See VA 
treatment record dated in October 2000.  The veteran did not 
receive any further in-service or post-service treatment for 
this disorder, and there has been no claim concerning a 
specific skin disorder to the neck.  Thus, this treatment is 
not pertinent to the claim at issue.    

However, SMRs dated in January and February 2002 show 
complaints regarding skin lesions in the right nostrils.  
These lesions were removed.  There is no further evidence of 
any residual symptoms or treatment during service after the 
removal of these lesions.  Furthermore, SMRs are negative for 
any complaint or treatment of a skin lesion on her back.  
When the veteran underwent a VA examination in July 2003, her 
skin was described as "healthy in appearance and texture."  
An examination of the nose and nostrils was also normal as 
well.  In January to March 2005, VA treatment records 
document that an epidermal inclusion cyst was excised from 
her mid-back area.  There is no competent evidence suggesting 
this cyst was in any way related to removal of a separate 
lesion located in her right nostril during service in 2002.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Absent such evidence of a nexus, service 
connection is not warranted.    

Furthermore, here, there is no evidence of any current 
residual skin disorder from  removal of skin lesions on the 
back and nose.  VA treatment records dated from April 2005 to 
September 2006 are negative for any such residuals.  Thus, 
absent evidence of a current residual skin disorder, service 
connection cannot be granted for this claim.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.   The veteran's 
personal belief that she has a current residual skin disorder 
related to her military service is not competent evidence 
needed to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Accordingly, even 
in consideration of the heightened duty, the Board finds that 
the preponderance of the evidence is against service 
connection for residuals of removal of skin lesions to the 
back and nose.  38 U.S.C.A. § 5107(b).  See also Cromer, 
supra.           
     
Analysis - Left Hand Scar, Uterus Disorder, Chronic Bacterial 
Vaginitis

The veteran indicates that she sustained a stab would to the 
left hand in 1986 or 1987 during her first period of service.  
She also alleges that she underwent a tubal ligation in 
November 1992 during her first period of service, leading to 
subsequent irregular menses and the ultimate removal of her 
uterus in 2005.  She also explains that she has had recurrent 
chronic bacterial vaginitis with recurrent infections 
beginning from the time of her first period of service.  See 
July and August 2003 claims.  

As noted above, SMRs from her first period of service are 
missing and unavailable.  However, she is competent to report 
that she suffered a left hand scar as the result of a stab 
wound during service in 1986 or 1987 (an assertion 
consistently noted in post-service treatment records).  In 
addition, she is competent to report symptoms pertaining to 
her uterus and recurrent vaginal infections during her first 
period of service and thereafter, especially given the 
heightened duty due to her missing SMRs to resolve all 
reasonable doubt in her favor.  Washington, 19 Vet. App. at 
368; Layno, 6 Vet. App. at 469.  See also 38 C.F.R. 
§ 3.159(a)(2).  Furthermore, the Board can find no overt 
reason to doubt the credibility of her lay assertions 
regarding her in-service injuries and treatment for these 
disorders.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).

With regard to the left hand scar, post-service, the veteran 
underwent a July 2003 VA examination.  The examiner 
documented a well-healed 2cm x 0.3cm scar on her left hand.  
The scar is essentially asymptomatic according to the 
examiner.  The examiner also noted the veteran's reported 
history of incurring this scar during her first period of 
service in 1986, a history which the veteran has competently 
and credibly reported.  Thus service connection is warranted 
for a left hand scar.  

With regard to the uterus disorder, as noted above, the 
veteran believes her problems with her uterus are related to 
tubal ligation surgery she evidently underwent in November 
1992 during her first period of service.  There is simply no 
evidence in post-service VA gynecology clinic records dated 
in 2004 and 2005 of a relationship between her in-service 
tubal ligation and her subsequent hysterectomy of the uterus.  
However, during her second period of service in August 2003 
she underwent endometrial ablation surgery to relieve 
bleeding from her uterus.  Significantly, post-service, and 
only a few years later, a February 2005 VA gynecology note 
documents evaluation for a hysterectomy "on the basis of a 
failed ablation procedure."  It was noted she had "poor 
results" from this prior in-service surgery.  Subsequently, 
VA treatment records dated from April to June of 2005 reveal 
diagnoses of uterine fibroid tumors with heavy vaginal 
bleeding.  She then underwent a hysterectomy in June 2005 to 
remove the uterus.  In sum, there is at least some competent 
evidence of a nexus (etiological link) between the veteran's 
recent hysterectomy of her uterus and failed endometrial 
ablation surgery during her second period of service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  Further, her lay statements describing in-
service and post-service uterus problems are somewhat 
supported by later diagnoses of medical professionals.  
Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, 
service connection for a uterus disorder is warranted.         
 
With regard to chronic bacterial vaginitis, SMRs from her 
second period of service are replete with diagnoses of 
recurrent bacterial vaginitis and similar infections 
throughout 2001, 2002, and 2003, treated with medication.  
The veteran reported a history of this disorder dating back 
to her first period of service as well, involving recurrent 
irregular cycles or menses.  VA treatment records dated in 
1998 during the time period in between her two periods of 
service also show treatment for vaginitis, noting the 
disorder began during her first period of service in 1992.  
When the veteran underwent a VA examination in July 2003, she 
was diagnosed with chronic bacterial vaginitis with recurrent 
infections.  Post-service VA treatment records report 
continuing treatment for recurrent vaginitis in October 2004 
and April 2005.  Such continuous treatment in service and 
after service reflects more than an "isolated" finding of 
vaginitis and as such reveals a chronic condition requiring 
repeated treatment.  38 C.F.R. § 3.303(b).  Therefore, 
service connection for chronic bacterial vaginitis is 
warranted on this basis.    

Overall, SMRs from her second period of service, post-service 
medical evidence, and the veteran's own personal statements 
provide sufficient evidence in support of in-service 
incurrence of these three disorders.  Resolving all 
reasonable doubt in the veteran's favor, and in consideration 
of the heightened duty due to her missing SMRs, the evidence 
supports service connection for a left hand scar, a uterus 
disorder, and chronic bacterial vaginitis.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Cromer, supra; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  The precise nature and extent 
of these disorders is not at issue before the Board at this 
time.        
    

ORDER

The claim for service connection for a left wrist disorder is 
denied.   

The claim for service connection for a bilateral shin 
disorder is denied.   

The claim for service connection for residuals of removal of 
skin lesions to the back and nose is denied.   

The claim for service connection for a left hand scar is 
granted.  

The claim for service connection for a uterus disorder is 
granted.  

The claim for service connection for chronic bacterial 
vaginitis is granted.  




REMAND

Before addressing the merits of the service connection for a 
left hip disorder claim and all of the increased rating 
claims at issue, the Board finds that additional development 
of the evidence is required.

First, the veteran's VA treatment records from the VA 
Outpatient Clinic (VA OPC) in Orlando, Florida, and the VA 
Medical Center (VAMC) in Tampa, Florida on file only date to 
September 2006.  So if she has since received additional 
relevant treatment since then, these records should be 
obtained.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive, if 
not actual, knowledge of evidence generated by VA).  

Second, a more current VA examination is warranted to 
adequately rate her service-connected bilateral foot, 
bilateral knee, and psychiatric disabilities.  Her last VA 
examination for her bilateral foot and knee disabilities was 
in July 2003, so nearly five years ago.  Her last VA 
psychiatric examination was in January 2006, and although not 
that remote, relatively speaking, a more current examination 
would be helpful in deciding her appeal, especially since she 
has asserted a worsening of her generalized anxiety disorder.  
The record is inadequate and the need for a contemporaneous 
examination occurs when the evidence indicates that the 
current rating may be incorrect.  See 38 U.S.C. 
§ 5103A(d)(2); 38 C.F.R. § 3.327(a) (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) ("[W]here the appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant 
for another examination").  See also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (finding 23-month-old 
examination too remote to be contemporaneous where appellant 
submitted evidence indicating disability had since worsened).  
Therefore, a remand is necessary for a more current VA 
examination for her increased rating claims at issue.  

Third, the AMC must send the veteran a SOC concerning the 
issue of service connected for a left hip disorder.  
Concerning this, under 38 U.S.C.A. § 7105(a) (West 2002), 
an appeal to the Board must be initiated by a timely notice 
of disagreement (NOD) and completed by a substantive appeal 
(VA Form 9 or equivalent) after a SOC is furnished to the 
veteran.  In essence, the following sequence is required:  
there must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to her, and finally, 
after receiving adequate notice of the basis of the decision, 
she must complete the process by stating her argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203 (2007).

With respect to a NOD, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD.  38 
C.F.R. § 20.201.  While special wording is not required, the 
NOD must be in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review. Id.  A veteran must file a NOD with a 
determination by the RO within one year from the date that 
the RO mailed notice of the determination.  38 C.F.R. § 
20.302(a).  

In this case, the RO denied service connection for a left hip 
disorder in the December 2003 rating decision on appeal.  The 
veteran then submitted a June 2004 statement, within one year 
of notification of that rating decision, indicating that she 
was filing a NOD as to various claims at issue including the 
left hip disorder claim.  The RO interpreted this June 2004 
statement as a NOD as to various other issues, but overlooked 
the left hip issue when it subsequently issued a March 2005 
SOC.  38 C.F.R. § 20.201.  Where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a SOC addressing the issue, 
the Board should remand the issue to the RO for issuance of a 
SOC and to give the veteran an opportunity to perfect an 
appeal to the Board on this issue by filing a timely 
substantive appeal (VA Form 9 or equivalent).  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following 
development and consideration:

1.	Contact the veteran to ascertain if she 
has had any additional relevant treatment 
at a VA facility since September 2006.  
Then obtain the records of any relevant 
medical treatment after September 2006, 
including records she identifies from the 
VA OPC in Orlando, Florida, and the VAMC 
in Tampa, Florida.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.	Then schedule the veteran for a VA 
examination(s) to determine the current 
severity of her bilateral foot, bilateral 
knee, and psychiatric disabilities.  She 
is hereby advised that failure to report 
for her scheduled VA examination, without 
good cause, may have adverse consequences 
to her claims for higher ratings.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete 
copy of this remand, must be made 
available for review of the veteran's 
pertinent medical history - including, 
in particular, the records of her recent 
treatment.  The examination report must 
state whether such review was 
accomplished.  The examiners should 
discuss how the veteran's service-
connected disabilities impact upon her 
activities of daily living, 
including her employment per 38 C.F.R. 
§ 4.10.    

The orthopedic examiner should discuss 
whether the veteran has additional 
functional loss from her  bilateral knee 
and foot disabilities - including 
additional limitation of motion above 
and beyond that demonstrated, due for 
example to the extent of her pain and 
painful motion, or due to 
premature/excess fatigability, weakness 
or weakened movement, or incoordination, 
including during times when her symptoms 
are most prevalent, e.g., during 
prolonged use or "flare-ups."  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

3.	Provide the veteran a SOC on the issue 
of whether she is entitled to service 
connection for a left hip disorder.  
Give her time to perfect an appeal of 
this claim by filing a timely 
substantive appeal (VA Form 9 or 
equivalent).  Only if she does should 
this claim be returned to the Board for 
further appellate consideration.  Also, 
as to issue of service connection for a 
left hip disorder, provide the veteran 
with a VCAA letter that is compliant 
with 38 C.F.R. § 3.159(b)(1) and with 
all legal precedent.     

4.	Then readjudicate the claims for higher 
ratings for the bilateral foot, 
bilateral knee, and psychiatric 
disabilities in light of the additional 
evidence.  If the claims are not 
granted to the veteran's satisfaction, 
send her and her representative a SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


